16-1388
     Jiang v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 390 719
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of October, two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RICHARD C. WESLEY,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   WEI JIANG,
14            Petitioner,
15
16                       v.                                          16-1388
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Zhen Liang Li, New York, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Leslie
27                                       McKay, Anthony W. Norwood, Senior
28                                       Litigation Counsel, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Wei Jiang, a native and citizen of the People’s

6    Republic of China, seeks review of a March 30, 2016, decision

7    of the BIA affirming an April 23, 2015, decision of an

8    Immigration Judge (“IJ”) denying Jiang’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Wei Jiang, No. A205 390 719

11   (B.I.A. Mar. 30, 2016), aff’g No. A205 390 719 (Immig. Ct. N.Y.

12   City Apr. 23, 2015).   We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and BIA’s decisions.       Yun-Zui Guan v. Gonzales, 432

16   F.3d 391, 394 (2d Cir. 2005) (per curiam).      The applicable

17   standards of review are well established.      See 8 U.S.C.

18   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165–66

19   (2d Cir. 2008) (per curiam).    The agency may, “[c]onsidering

20   the totality of the circumstances,” base a credibility finding

21   on an asylum applicant’s “demeanor, candor, or responsiveness,”
                                     2
1    and inconsistencies in his testimony, his witness’s testimony,

2    and his documentary evidence, “without regard to whether” any

3    such inconsistencies go “to the heart of the applicant’s claim.”

4    8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d

5    at 163–64, 167.   “We defer . . . to an IJ’s credibility

6    determination unless . . . it is plain that no reasonable

7    fact-finder could make such an adverse credibility ruling.”

8    Xiu Xia Lin, 534 F.3d at 167.       Substantial evidence supports

9    the agency’s determination that Jiang was not credible.

10       Jiang primarily challenges the agency’s reliance on the

11   record of his interview with a Border Patrol agent, in which

12   he stated that he came to the United States to be with family

13   in New York and did not fear any harm in China.

14       “In assessing the reliability” of statements made during

15   a border interview, “we may take into account (1) whether the

16   ‘record of the interview . . . merely summarizes or paraphrases

17   the alien’s statements [rather than providing] a verbatim

18   account or transcript,’ (2) whether the questions posed to the

19   alien seem ‘designed to elicit the details of an asylum claim,’

20   (3) whether ‘the alien appears to have been reluctant to reveal

21   information to . . . officials because of prior interrogation
                                     3
1    sessions or other coercive experiences in his or her home

2    country,’ and (4) whether ‘the alien’s answers to the questions

3    posed suggest that the alien did not understand English or the

4    translations provided by the interpreter.”     Yun-Zui Guan, 432

5    F.3d at 396 (quoting Ramsameachire v. Ashcroft, 357 F.3d 169,

6    179–80 (2d Cir. 2004)).   The interview record reflected Jiang’s

7    answers verbatim and showed that an interpreter was used and

8    that Jiang understood the agent’s questions.    And while Jiang

9    testified that he told the Border Patrol agent that he feared

10   harm in China, he also acknowledged that he understood the

11   interpreter and signed the interview record after it was read

12   to him.   Thus, the agency did not err in concluding that the

13   interview record was reliable.      Id.

14       Jiang concedes that his testimony conflicted with his

15   sister’s testimony regarding whether he attended church on the

16   Sunday before the asylum hearing.     Although he argues that

17   their respective testimonies were otherwise consistent and thus

18   believable, his position is unfounded.     The inconsistency

19   between Jiang’s testimony and his sister’s testimony called

20   into question their credibility as a whole and undermined

21   Jiang’s claim that he is a practicing Christian.    See Siewe v.
                                     4
1    Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A] single false

2    document or a single instance of false testimony may (if

3    attributable to the petitioner) infect the balance of the

4    alien’s uncorroborated or unauthenticated evidence.”).     Jiang

5    testified that he skipped church for the first time because he

6    was picking up money that a friend owed his sister.     However,

7    Jiang’s sister testified that she and Jiang attended church

8    together that day, Jiang stayed for the entire sermon, Jiang’s

9    friends did not owe her any money, and no one had returned money

10   to her that day.   Jiang has not offered any explanation for this

11   discrepancy, which calls into question both Jiang’s and his

12   sister’s credibility regarding their church attendance.     Id.;

13   see also Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

14       Jiang does not challenge any other grounds for the adverse

15   credibility determination and did not challenge them before the

16   BIA, so any further challenges are both unexhausted and waived.

17   See Foster v. U.S. INS, 376 F.3d 75, 78 (2d Cir. 2004) (per

18   curiam) (discussing exhaustion); Shunfu Li v. Mukasey, 529 F.3d

19   141, 146 (2d Cir. 2008) (waiver).     Accordingly, the agency’s

20   other grounds—inconsistent documentary evidence regarding

21   Jiang’s church attendance, and Jiang’s demeanor—stand as valid
                                     5
1    bases for the adverse credibility determination.      See Shunfu

2    Li, 529 F.3d at 146–47.

3           Given the substantial discrepancies relating both to

4    Jiang’s allegation of past harm and his continuing practice of

5    Christianity, the totality of the circumstances supports the

6    adverse credibility determination.     Xiu Xia Lin, 534 F.3d at

7    167.    Because Jiang’s claims were all based on the same factual

8    predicate, the adverse credibility determination is

9    dispositive of asylum, withholding of removal, and CAT relief.

10   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

11          For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk



                                     6